Motion to Stay Denied; Motion to Dismiss Granted; Appeal Dismissed and
Memorandum Opinion filed February 25, 2015




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00138-CV


                     THE CITY OF HOUSTON, Appellant

                                        V.

      FREEDMEN'S TOWN PRESERVATION COALITION, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-02771


                 MEMORANDUM                     OPINION



      This is an appeal from an order signed February 12, 2015. On February 17,
2015, appellee filed a motion to dismiss the appeal. On February 20, 2015,
appellant filed a motion to stay. Appellant’s motion for stay is denied. Appellee’s
motion to dismiss is granted. Accordingly, the appeal is ordered dismissed. See
University of Texas v. Estate of Blackmon, 195 S.W.3d 98, 100 (Tex. 2006).



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Brown.




                                        2